UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 Form 10-QSB (Mark One) [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 30, 2007 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number0-17304 CISTERA NETWORKS, INC. (Exact name of small business issuer as specified in its charter) Nevada 91-1944887 (State or other jurisdictionof incorporation or organization) (IRS EmployerIdentification No.) 17304 Preston Road, Suite 975, Dallas, TX 75252 (Address of principal executive offices) (972) 381-4699 Issuer's telephone number Check whether the issuer(1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter periodthat the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). YesNo X At November 19, the issuer had 8,292,002 shares of its common stock outstanding. Transitional Small Business Disclosure Format (check one): Yes No X PART I Item 1.Financial Statements CISTERA NETWORKS, INC. & SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Unaudited) (As Amended) September 30, March 31, 2007 2007 Current Assets: Cash $ 842,566 $ 534,871 Accounts Receivable 591,020 314,178 Other Receivable 19,387 23,927 Inventory 93,590 75,743 Prepaid Expenses 11,022 10,143 Total Current Assets 1,557,585 958,862 Fixed Assets: Computer Equipment 183,680 123,035 Trade Show Booth & Fixtures 14,390 10,641 Office Equipment 187,737 129,064 Property held under capital leases 10,205 10,205 Less Accumulated Depreciation (179,885 ) (150,899 ) Net Fixed Assets 216,127 122,046 Intangible Assets: Intellectual property 2,717,755 2,717,755 Software development 366,040 366,040 Less Amortization (924,689 ) (788,802 ) Net Intangible Assets 2,159,106 2,294,993 Total Assets $ 3,932,818 $ 3,375,901 The accompanying notes are an integral part of these financial statements. 2 CISTERA NETWORKS, INC. & SUBSIDIARY CONSOLIDATED BALANCE SHEETS (continued) (Unaudited) (As Amended) September 30, March 31, 2007 2007 Current Liabilities: Accounts payable $ 288,494 $ 544,796 Accrued liabilities 656,306 598,023 Related party payables 4,038 24,038 Line of credit - 62,094 Convertible promissory notes 89,785 144,000 Current portion of long-term debt 352 2,415 Current portion of deferred income 737,186 465,179 Total Current Liabilities 1,776,161 1,840,545 Long-Term Liabilities Convertible promissory notes 3,485,491 1,900,606 Deferred income 130,689 84,968 Total Long-Term Liabilities 3,616,180 1,985,574 Total Liabilities 5,392,341 3,826,119 Stockholders’ Equity: Common Stock, Par Value $.001 Authorized 50,000,000 shares, Issued 8,292,022 shares at September 30, 2007 and March 31, 2007 8,292 8,292 Paid-In Capital 8,739,970 8,739,970 Retained Deficit (10,207,785 ) (9,198,480 ) Total Stockholders’ Equity(Deficit) (1,459,523 ) (450,218 ) Total Liabilities and Stockholders’ Equity $ 3,932,818 $ 3,375,901 The accompanying notes are an integral part of these financial statements. 3 CISTERA NETWORKS, INC.& SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the three months ended September 30, 2007 2006 Revenues $ 893,782 $ 399,880 Cost of goods sold (192,271 ) (65,280 ) Gross Profit 701,511 334,600 Expenses: Sales and marketing 172,610 42,726 Research and development 179,441 119,746 Software consulting 377,871 188,997 General and administrative 338,876 200,625 Total Expenses 1,068,798 552,094 Other Income (Expense) Interest income 8,534 36 Interest expense (186,947 ) (12,404 ) Total Other Income (Expense) (178,413 ) (12,368 ) Net Loss $ (545,700 ) $ (229,862 ) Basic & Diluted loss per share $ (0.07 ) $ (0.03 ) Weighted Average Shares 8,292,022 8,149,388 The accompanying notes are an integral part of these financial statements. 4 CISTERA NETWORKS, INC.& SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the six months ended September 30, 2007 2006 Revenues $ 1,573,569 $ 894,617 Cost of goods sold (331,926 ) (93,254 ) Gross Profit 1,241,643 801,363 Expenses: Sales and marketing 348,702 98,436 Research and development 308,476 248,650 Software consulting 677,877 456,752 General and administrative 588,933 478,443 Total Expenses 1,923,988 1,282,281 Other Income (Expense) Interest income 18,123 51 Interest expense (345,083 ) (29,838 ) Total Other Income (Expense) (326,960 ) (29,787 ) Net Loss $ (1,009,305 ) $ (510,705 ) Basic & Diluted loss per share $ (0.12 ) $ (0.06 ) Weighted Average Shares 8,292,022 8,113,504 The accompanying notes are an integral part of these financial statements. 5 CISTERA NETWORKS, INC. & SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the six months ended September 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net Loss $ (1,009,305 ) $ (510,705 ) Adjustments used to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization 164,873 191,688 Deferred income 317,728 34,220 Decrease in other receivable 4,540 - (Increase) Decrease in accounts receivable (276,842 ) 83,041 (Increase) in inventory (17,847 ) (550 ) (Increase) Decrease in prepaid expenses (879 ) 31,633 Increase in accrued liabilities 58,283 189,464 (Decrease) in accounts payable (256,302 ) (222,524 ) Net Cash Used in operating activities (1,015,751 ) (203,733 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of equipment (123,067 ) (3,563 ) Net cash Used in investing activities (123,067 ) (3,563 ) CASH FLOWS FROM FINANCING ACTIVITIES: Payments on capital lease (2,063 ) (1,705 ) Cash received from convertible debt 1,584,885 215,000 Proceeds from loans - 17,565 Payments on line of credit (62,094 ) - Payments on loans (74,215 ) (25,000 ) Net Cash Provided by Financing Activities 1,446,513 205,860 Net Increase in cash and cash equivalents 307,695 (1,436 ) Cash and Cash Equivalents at beginning of period 534,871 60,990 Cash and Cash Equivalents at end of period $ 842,566 $ 59,554 The accompanying notes are an integral part of these financial statements. 6 CISTERA NETWORKS, INC. & SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) (Unaudited) For the six months ended September 30, 2007 2006 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the year for: Interest $ 9,910 $ 7,784 Franchise and income taxes $ - $ - SUPPLEMENTAL DISCLOSURE OF NON-CASH INVESTING AND FINANCING ACTIVITIES: None. On April 29, 2005, the Company issued 173,511 shares of common stock for accrued liabilities of $482,364. On May 27, 2005, the Company issued 4,150,000 shares of common stock to the shareholders of XBridge Software, Inc. and cancelled 2,150,000 shares then held by XBridge, in connection with the Company’s merger with XBridge Software, Inc.In the merger, the Company acquired all of the assets and liabilities of XBridge Software, valued at a net of $782,245, and intellectual property valued at $2,717,755.Goodwill of $2,134,821 was also acquired and subsequently expensed. On June 24, 2005, the Company issued 100,000 shares of common stock from the exercise of outstanding stock options at $2 per share. Effective September 21, 2005, the Company’s authorized shares were increased from 10 million shares to 50 million shares. On December 31, 2005, the Company issued 311,600 shares of stock in connection with the exercise of warrants issued in the 2004 private placement of notes and warrants at $1.30 per share. On December 31, 2005, the Company issued 946,392 shares of stock upon conversion of certain outstanding notes issued in the 2004 private placement.The amount of principal represented by these shares was $859,000.The amount of accrued interest represented by these shares was $87,392.These notes converted at $1.00 per share. The accompanying notes are an integral part of these financial statements. 7 On March 31, 2006, the Company issued 67,785 shares of stock due to the conversion of note principal and interest from private placement fund holders.The amount of principal represented by these shares was $57,000.The amount of accrued interest represented by these shares was $10,785. On March 31, 2006 the Company issued 2,000 shares of stock to a former contractor for providing project management services valued at $2,000.As part of the initial agreement with this contractor, these shares were to be issued upon the delivery of services defined by the agreement. On March 31, 2006, the Company issued 8,000 shares of stock as part of a legal settlement.The shares had been previously issued and were cancelled as part of a court order, but were never returned to the Company.As per the settlement, the 8,000 outstanding were cancelled and subsequently reissued as unrestricted shares. On July 1, 2006, the Company issued 70,893 shares of stock in connection with the exercise of warrants issued in the merger of the Company with XBridge Software, Inc.The exercise price of the warrants was $.46 per share.The warrants were exercised for notes payable totaling $32,594. On August 1, 2006, the Company issued 4,034 shares of common stock upon conversion of the principal and accrued interest on a previously issued convertible note.The principal amount of the note converted was $1,000 and the amount of accrued interest converted $3,034.The notes converted at $1.00 per share. On October 25, 2006, the Company issued 122,028 shares of common stock in connection with the exercise of options issued in the merger of the Company with XBridge Software, Inc.The exercise price for these options was $.01 per share. On December 13, 2006, the Company issued 17,931 shares of common stock upon conversion of certain outstanding notes.The amount of principal of notes converted was $15,000 and the amount of accrued interest converted was $2,391.These notes were converted at $1.00 per share. The accompanying notes are an integral part of these financial statements. 8 CISTERA NETWORKS, INC.& SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - NATURE OF OPERATIONS AND GOING CONCERN The accompanying consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States, which contemplate the Company as a going concern.However, the Company has sustained substantial operating losses in recent years and has used substantial amounts of working capital in its operations.Realization of a major portion of the assets reflected on the accompanying balance sheet is dependent upon continued operations of the Company which, in turn, is dependent upon the Company's ability to meet its financing requirements and succeed in its future operations.Management believes that actions presently being taken to revise the Company’s operating and financial requirements provide them with the opportunity for the Company to continue as a going concern. These consolidated financial statements do not reflect adjustments that would be necessary if the Company were unable to continue as a “going concern”.While management believes that the actions already taken or planned, will mitigate the adverse conditions and events which raise doubt about the validity of the “going concern” assumption used in preparing these financial statements, there can be no assurance that these actions will be successful. If the Company were unable to continue as a “going concern”, then substantial adjustments would be necessary to the carrying values of assets, the reported amounts of its liabilities, the reported revenues and expenses, and the balance sheet classifications used. Interim Reporting The unaudited financial statements as of September 30, 2007, and for the three and six month periods then ended reflect, in the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to fairly state the financial position and results of operations for the three and six months.Operating results for interim periods are not necessarily indicative of the results that can be expected for full years. Organization and Basis of Presentation CNH Holdings Company, a Nevada corporation (the Company) was incorporated in Delaware on April 15, 1987, under the name of I.S.B.C. Corp.The Company subsequently changed its name first to Coral Companies, Inc., and then to CNH Holdings Company.Domicile was changed to Nevada in 1997.The Company conducted an initial public and secondary offerings during the 1980's.On June 15, 1998, the Company acquired Southport Environmental and Development, Inc.This acquisition however was subsequently rescinded by agreement between the parties and made a formal order of the court effective April 19, 2000.This order put the Company in the position that it occupied 9 CISTERA NETWORKS, INC.& SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) NOTE 1 - NATURE OF OPERATIONS AND GOING CONCERN (continued) at June 14, 1998, as if none of the actions that had occurred from that time to the date of rescission had transpired. On May 5, 2003, Corvero Networks, Inc., a Florida corporation, was formed by CNH Holdings Company as a wholly owned subsidiary to acquire the use of certain technology known as the XBridge Technology.This technology has as its principal component the Corvero Convergence Platform.The acquisition was accomplished by entering into a license agreement with XBridge Software, Inc., a Delaware corporation. The Company was in the development stage from January 1, 1992 to May 5, 2003.Since May 5, 2003, the Company has commenced planned principal operations and is no longer in the development stage. On August 31, 2004, as part of a corporate restructuring aimed at simplifying the Company’s operating structure, Corvero Networks merged into CNH Holdings and began doing business as Cistera Networks.As a continuation of this restructuring, effective May 27, 2005, the Company acquired XBridge in a merger of XBridge with a newly formed Company subsidiary.As consideration for the acquisition, we issued an aggregate of 4,150,000 shares of our common stock, net of the cancellation of 2,150,000 shares of our common stock held by XBridge at the time of the acquisition. On September 27, 2005, we changed our name to Cistera Networks, Inc. Nature of Operations We provide IP network-based application appliances and services that add features and enhanced functionality to the telecommunications services used by large enterprises, small and mid-sized organizations, both in the commercial and public sector.Our software-based and hardware-based solutions are delivered on our open-architecture, component-based platform known as the Cistera ConvergenceServer™, which allows administrators to centrally manage advanced applications for IP telephony environments across large single-site and multi-site private voice/data networks.Although the origins of the solution started back in 2000, we began operations in May 2003 as a public entity under the name CNH Holdings Company. Our general business plan is to drive adoption of the Cistera technologyestablishing the Cistera ConvergenceServer as the leading platform for advanced IP-based applications, through the strategic technology relationships with the IP Telephony equipment providers—Cisco, Nortel, Sylantro and Avaya, as well as the leading channel resellers—AT&T, Verizon, Bell Canada, Comstor, BT, etc.The 10 CISTERA NETWORKS, INC.& SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) NOTE 1 - NATURE OF OPERATIONS AND GOING CONCERN (continued) Company plans to extend our product and technological leadership in the IP communications industry, and to increase our market penetration by continuing to expand our sales and distribution channels and by capitalizing on new market opportunities like two-way radio interoperability mobile/wireless devices. NOTE 2 - SUMMARY OF ACCOUNTING POLICIES This summary of accounting policies for Cistera Networks, Inc. is presented to assist in understanding the Company's consolidated financial statements.The accounting policies conform to generally accepted accounting principles and have been consistently applied in the preparation of the consolidated financial statements. Principles of Consolidation The consolidated financial statements for the quarter ended September 30, 2007 include the accounts of Cistera Networks, Inc. and its wholly-owned subsidiary XBridge Software, Inc.XBridge Software, Inc. was acquired by the Company on May 27, 2005. The results of subsidiaries acquired or sold during the year are consolidated from their effective dates of acquisition through their effective dates of disposition. All significant inter-company balances and transactions have been eliminated. Use of Estimates Our consolidated financial statements are prepared in accordance with accounting principles generally accepted in the United States.The preparation of these consolidated financial statements requires us to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues, costs and expenses, and related disclosures.On an ongoing basis, we evaluate our estimates and assumptions.Our actual results may differ from these estimates under different assumptions or conditions. Cash and Cash Equivalents For purposes of the statement of cash flows, the Company considers all highly liquid debt instruments purchased with a maturity of three months or less to be cash equivalents to the extent the funds are not being held for investment purposes. 11 CISTERA NETWORKS, INC.& SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) NOTE 2 - SUMMARY OF ACCOUNTING POLICIES (continued) Concentration of Credit Risk The Company has no significant off-balance sheet concentrations of credit risk such as foreign exchange contracts, options contracts or other foreign hedging arrangements. Inventory Inventory consists of equipment that has been shipped but not yet installed and equipment that has been returned to the Company because the customer has quit the project or there were problems with the hardware.The machines are refurbished and used for future sales.The inventory assets are recorded at cost. Revenue Recognition In an effort to establish an accounting policy that provides shareholders with the most accurate representation of the company's performance, the company has instituted a new policy that only declares revenue from software, hardware and services once fully installed and implemented. This method of revenue reporting will not reflect all orders received and shipped during the reporting period, but only those orders received, shipped and completely installed within the reporting period.Prior to the adoption of this policy, the Company recognized revenues when orders for our products and solutions were received and shipped. In future earnings reporting, the Company will continue to provide the "booked" revenue figures the amount based upon purchase orders (POs) received from customers and delivered to resellers during the reporting period in addition to the new recognized revenue reporting policy. The Company recognizes revenue according to SOP 97-2 (Software Revenue Recognition) as defined by paragraphs 07-14 in SOP 97-2 and as amended by SOP 98-9 (Modification of SOP 97-2, Software Revenue Recognition, With Respect to Certain Transactions).This SOP provides guidance on when revenue should be recognized and in what amounts for licensing, selling, leasing or otherwise marketing computer software (including computer hardware and support services). Technical support services revenue is deferred and recognized ratably over the period during which the services are to be performed, which is typically from one to three years. Advanced services revenue is recognized upon delivery or completion of performance. 12 CISTERA NETWORKS, INC.& SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) NOTE 2 - SUMMARY OF ACCOUNTING POLICIES (continued) We make sales to distributors and retail partners and recognize revenue based on a sell-through method using information provided by them. Accounting for Deferred Commissions We defer commission payments to our direct and channel sales force for the professional services and support and maintenance portions of our contracts.These commissions are deferred and amortized to sales expense over the life of the related contracts, which typically last 12 to 36 months.The commission payments, which are paid the month after the service is delivered to the customer, are a direct and incremental cost of the revenue arrangements.The deferred commission amounts are recoverable through the future revenue streams under the customer support and maintenance contracts.We believe this is the preferable method of accounting as the commission charges are so closely related to the revenue from the non-cancelable customer support and maintenance contracts that they should be recorded as an asset and charged to expense over the same period that the subscription revenue is recognized. Depreciation and Amortization Fixed assets are recorded at cost and depreciated using straight-line and accelerated methods over the estimated useful lives of the assets that range from three to seven years.Fixed assets consisted of the following at September 30, 2007 and March 31, 2007: (Unaudited) September 30, March 31, 2007 2007 Computer Equipment $ 183,680 $ 123,035 Trade Show Booth & Fixtures 14,390 10,641 Office Equipment 187,737 129,064 Property held under capital leases 10,205 10,205 Less accumulated depreciation (179,885 ) (150,899 ) Total $ 216,127 $ 122,046 Maintenance and repairs are charged to operations; betterments are capitalized.The cost of property sold or otherwise disposed of and the accumulated depreciation thereon are eliminated from the 13 CISTERA NETWORKS, INC.& SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) NOTE 2 - SUMMARY OF ACCOUNTING POLICIES (continued) property and related accumulated depreciation accounts, and any resulting gain or loss is credited or charged to income. Total depreciation expense for the six months ended September 30, 2007 and 2006 was $28,986 and $15,865, respectively. Intangible Assets The Company has adopted the Financial Accounting Standards Board SFAS No., 142, “Goodwill and Other Intangible Assets.”SFAS 142 requires, among other things, that companies no longer amortize goodwill, but instead test goodwill for impairment at least annually.In addition, SFAS 142 requires that the Company identify reporting units for the purposes of assessing potential future impairments of goodwill, reassess the useful lives of other existing recognized intangible assets, and cease amortization of intangible assets with an indefinite useful life.An intangible asset with an indefinite useful life should be tested for impairment in accordance with the guidance in SFAS 142. Intangible Assets consisted of the following at September 30, 2007 and March 31, 2007: (Unaudited) September 30, March 31, Intangible Asset 2007 2007 Amortization Period Intellectual Property $ 2,717,755 $ 2,717,755 10 Years Software Development 366,040 366,040 4 Years Less accumulated amortization (924,689 ) (788,802 ) Total $ 2,159,106 $ 2,294,993 Software development costs include all development costs incurred after the Company’s software became “technologically feasible”.Prior to the software reaching that stage, all development costs were expensed as incurred.Once the software was developed to the point of being ready for sale, the Company began amortizing the costs over the term of the license agreement it entered into which was four years.The software development costs were acquired in the acquisition of XBridge Software, Inc. On May 27, 2005, the Company issued 2,000,000 shares of common stock to acquire the assets and liabilities of XBridge Software, Inc.The shares were valued at the market price on the effective 14 CISTERA NETWORKS, INC.& SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) NOTE 2 - SUMMARY OF ACCOUNTING POLICIES (continued) date of the acquisition, which was $2.65 per share.The Company acquired net assets valued at $782,245 and intellectual property valued at $2,717,755.The Company has determined that the intellectual property has a useful life of 10 years, and is using straight-line amortization. Total amortization expense for the six months ended September 30, 2007 and 2006 was $135,887 and $175,823, respectively. The estimated amortization for the next five years is as follows: 2008 $ 271,776 2009 271,776 2010 271,776 2011 271,776 2012 271,776 Total $ 1,358,880 Earnings (Loss) per Share Basic earnings (loss) per share has been computed by dividing the earnings for the period applicable to the common stockholders by the weighted average number of common shares outstanding during the years. Diluted loss per common share for the six months ended September 30, 2007 and 2006 is not presented as it would be anti-dilutive.At September 30, 2007, the total number of potentially dilutive common stock equivalents was 10,246,963.At September 30, 2006, the total number of potentially dilutive common stock equivalents was 3,299,011. Reclassification Certain reclassifications have been made in the 2007 financial statements to conform with the 2008 presentation. Deferred Income Deferred income represents contracts for certain revenue to be received in the future and come from support and maintenance contracts as well as product sales and professional services which have been shipped 15 CISTERA NETWORKS, INC.& SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS and billed but not installed.Support and maintenance contracts are executed on an annual basis and the revenue from these contracts is recognized on a monthly basis as the support fees are earned. Research and Development Research and development expenses consist primarily of salaries and related expenses, and allocated overhead related to increasing the functionality and enhancing the ease of use of the convergence platform and applications. Stock Options Effective April 1, 2006, the company adopted the provisions of SFAS No. 123(R). SFAS No. 123(R) requires employee equity awards to be accounted for under the fair value method. Accordingly, share-based compensation is measured at grant date, based on the fair value of the award. Prior to April 1, 2006, the company accounted for awards granted to employees under its equity incentive plans under the intrinsic value method prescribed by Accounting Principles Board (APB) Opinion No. 25, “Accounting for Stock Issued to Employees” (APB 25), and related interpretations, and provided the required pro forma disclosures prescribed by SFAS No. 123, “Accounting for Stock-Based Compensation” (SFAS No. 123), as amended.No stock options were granted to employees during the six months ended September 30, 2007 or 2006 and accordingly, no compensation expense was recognized under APB No. 25 for the six months ended September 30, 2007 or 2006. In addition, no compensation expense is required to be recognized under provisions of SFAS No. 123(R) with respect to employees. Under the modified prospective method of adoption for SFAS No. 123(R), the compensation cost recognized by the company beginning on April 1, 2006 includes (a) compensation cost for all equity incentive awards granted prior to, but not yet vested as of April 1, 2006, based on the grant-date fair value estimated in accordance with the original provisions of SFAS No. 123, and (b) compensation cost for all equity incentive awards granted subsequent to April 1, 2006, based on the grant-date fair value estimated in accordance with the provisions of SFAS No. 123(R). The company uses the straight-line attribution method to recognize share-based compensation costs over the service period of the award. Upon exercise, cancellation, forfeiture, or expiration of stock options, or upon vesting or forfeiture of restricted stock units, deferred tax assets for options and restricted stock units with multiple vesting dates are eliminated for each vesting period on a first-in, first-out basis as if each vesting period was a separate award. To calculate the excess tax benefits available for use in offsetting future tax shortfalls as of the date of implementation, the company followed the alternative transition method discussed in FASB Staff Position No. 123(R)-3. 16 CISTERA NETWORKS, INC.& SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) NOTE 3 - CONCENTRATION OF RISK As of September 30, 2007, the Company receives approximately 35% of its gross revenues from its top three re-sellers.This represents some increase in concentration of business from the 33% reported for the quarter ended September 30, 2006.The loss of these re-sellers would adversely impact the business of the Company. NOTE 4 - INCOME TAXES As of March 31, 2007, the Company had a net operating loss carry forward for income tax reporting purposes of approximately $6,935,000 that may be offset against future taxable income through 2027.Due to the uncertainty with respect to ultimate realization, the Company has established a valuation allowance for all deferred income tax assets. March 31, 2007 2006 Net Operating Losses $ 2,357,900 $ 1,912,500 Valuation Allowance (2,357,900 ) (1,912,500 ) $ - $ - The provision for income taxes differs from the amount computed using the federal US statutory income tax rate as follows: March 31, 2007 2006 Provision (Benefit) at US Statutory Rate $ 445,400 $ 868,576 Increase (Decrease) in Valuation Allowance (445,400 ) (868,576 ) $ - $ - The Company evaluates its valuation allowance requirements based on projected future operations.When circumstances change and causes a change in management's judgment about the recoverability of deferred tax assets, the impact of the change on the valuation is reflected in current income. 17 CISTERA NETWORKS, INC.& SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) NOTE 5 - LEASE COMMITMENT The Company currently leases approximately 4,264 square feet of office space at 17304 Preston Road, Suite 975, Dallas, Texas from Memshalah Realty, a successor to CMD Realty Fund.The lease payments are approximately $7,626 per month and the lease expires November 30, 2009.This office space is used as the Corporate Headquarters. The minimum future lease payments under this lease for the next five years are: October 1, 2007 - March 31, 2008 $ 69,347 April 1, 2008 - March 31, 2009 94,357 April 1, 2009 - March 31, 2010 63,852 April 1, 2010 - March 31, 2011 - April 1, 2011 - March 31, 2012 - Total minimum future lease payments $ 227,556 NOTE 6 - CAPITAL LEASE On October 20, 2004, the Company entered into an agreement with Dell Financial Services to lease five laptop computers and a laser printer.The lease is for a period of thirty-six months with a payment of approximately $369 per month.The Company has an end of lease purchase option of $1.00.The Company has capitalized a total of $10,205 under capital leases for the computers and printer in the financial statements.The assets are depreciated over their related lease terms.Depreciation of assets under capital leases is included in depreciation expense for the three months ended September 30, 2007. The minimum future lease payments under this capital lease for the next five years are: April 1, 2007 - March 31, 2008 $ 738 April 1, 2008 - March 31, 2009 - April 1, 2009 - March 31, 2010 - April 1, 2010 - March 31, 2011 - April 1, 2011 - March 31, 2012 - Total minimum lease payments 738 Less: Amount representing interest (386 ) Present value of net minimum lease payment $ 352 18 CISTERA NETWORKS, INC.& SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) NOTE 7 - COMMON STOCK On April 29, 2005, the Company issued 173,511 shares of common stock for accrued liabilities of $482,364. On May 27, 2005, the Company issued 4,150,000 shares of common stock to the shareholders of XBridge Software, Inc. and cancelled 2,150,000 shares then held by XBridge, in connection with the Company’s merger with XBridge Software, Inc.In the merger, the Company acquired all of the assets and liabilities of XBridge Software, valued at a net of $782,245, and intellectual property valued at $2,717,755.Goodwill of $2,134,821 was also acquired and subsequently expensed. On June 24, 2005, the Company issued 100,000 shares of common stock from the exercise of outstanding stock options at $2 per share. Effective September 21, 2005, the Company’s authorized shares were increased from 10 million shares to 50 million shares. On December 31, 2005, the Company issued 311,600 shares of stock in connection with the exercise of warrants issued in the 2004 private placement of notes and warrants at $1.30 per share. On December 31, 2005, the Company issued 946,392 shares of stock upon conversion of certain outstanding notes issued in the 2004 private placement.The amount of principal represented by these shares was $859,000.The amount of accrued interest represented by these shares was $87,392.These notes converted at $1.00 per share. On March 31, 2006, the Company issued 67,785 shares of stock upon conversion of certain outstanding notes issued in the 2004 private placement.The amount of principal represented by these shares was $57,000.The amount of accrued interest represented by these shares was $10,785.These notes converted at $1.00 per share. On March 31, 2006 the Company issued 2,000 shares of stock to a former contractor for providing project management services valued at $2,000.As part of the initial agreement with this contractor, these shares were to be issued upon the delivery of services defined by the agreement. On March 31, 2006, the Company issued 8,000 shares of stock as part of a legal settlement.The shares had been previously issued and were cancelled as part of a court order, but were never returned to the Company.As per the settlement, the 8,000 outstanding were cancelled and subsequently reissued as unrestricted shares. 19 CISTERA NETWORKS, INC.& SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) NOTE 7 - COMMON STOCK (continued) On July 1, 2006, the Company issued 70,803 shares of common stock in connection with the exercise of warrants issued in the merger of the Company with XBridge Software, Inc.The exercise price of the warrants was $.46 per share.The warrants were exercised for notes payable totaling $32,594. On August 1, 2006, the Company issued 4,034 shares of common stock upon conversion of the principal and accrued interest on a previously issued convertible note.The principal amount of the note converted was $1,000 and the amount of accrued interest converted $3,034.The notes converted at $1.00 per share. On October 25, 2006, the Company issued 122,028 shares of common stock in connection with the exercise of options issued in the merger of the Company with XBridge Software, Inc.The exercise price for these options was $.01 per share. On December 13, 2006, the Company issued 17,931 shares of common stock upon conversion of certain outstanding notes.The amount of principal of notes converted was $15,000 and the amount of accrued interest converted was $2,391.These notes were converted at $1.00 per share. NOTE 8 - LINE OF CREDIT On September 21, 2006, the Company entered into a factoring agreement with Allied Capital Partners, L.P., whereby Allied Capital provides a revolving line of credit to the Company up to $750,000 that is secured by the Company’s accounts receivable.At September 30, 2007, the total amount outstanding on this line of credit was $0. 20 CISTERA NETWORKS, INC.& SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) NOTE 8 – LINE OF CREDIT (continued) On May 18, 2007, the Company secured a line of credit with JPMorgan Chase Bank in the amount of $50,000.The line of credit carries an interest rate of prime plus one half-point.The line of credit is secured with a deposit guarantee of $50,000.At September 30, 2007, the total amount outstanding on this line of credit was $0. NOTE 9 - RELATED PARTY TRANSACTIONS On May 31, 2004, the Company received a loan of $55,755 from one of its executive officers.The note carries an interest rate of 8% and was at December 31, 2005.At September 30, 2007, the total amount of principal and interest due on this note was $16,622. Effective May 27, 2005, we acquired XBridge through a merger transaction in exchange for 4,150,000 shares of our common stock (which after the cancellation of the 2,150,000 originally issued to XBridge resulted in the issuance of only 2,000,000 new shares) and the elimination of approximately $1.86 million on inter-company payables owed to XBridge.Prior to entering into the agreement governing the merger, (a) Ms. Cynthia Garr, the Company's Executive Vice President, acting Chief Financial Officer and a director, was also the President and a director of XBridge, (b), Mr. Gregory Royal, the Company's Chief Technology Officer and a director, was also a Vice President and a director of XBridge, (c) Mr. Derek Downs the Company's acting Chief Executive Officer and a director, was also a consultant to XBridge. At the time of the merger, Ms. Garr owned 451,000 shares of XBridge common stock and held options to purchase another 15,426 shares, and Mr. Royal owned 375,000 shares of XBridge common stock and held options to purchase another 100,000 shares.At an exchange ratio of 2.71174 shares of our common stock for each share of XBridge stock outstanding, post merger, (1) Ms. Garr owned 1,222,997 shares of our common stock and held options to purchase another 41,831 shares; (2) Mr. Royal owned 1,016,904 shares of our common stock and held options to purchase an additional 271,174 shares.Ms. Garr's options expire April 1, 2009, and Mr. Royal’s options expire May 3, 2009. With regard to these stock options and all other outstanding options to purchase XBridge shares at the time, the original provisions for the XBridge stock options were applied in a carry-forward manner to the options to purchase shares of our stock. On March 31, 2006, the Company received a loan of $6,400 from one of its executive officers.The note carries an interest rate of 8% and was due March 31, 2007.At September 30, 2007, the total amount of principal and interest due on this note was $0. 21 CISTERA NETWORKS, INC.& SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) NOTE 9 – RELATED PARTY TRANSACTIONS (continued) On June 30, 2006, the Company received a short term loan of $16,434 from one of its executive officers.At September 30, 2007, the balance of the loan was $0. Pursuant to an employment agreement dated January 1, 2005, the Company agreed to pay $125,000 per year to Derek Downs, an officer and director of the Company.This agreement was mutually terminated by the parties, effective March 31, 2007. Pursuant to an employment agreement dated January 1, 2005, the Company agreed to pay $125,000 per year to Cynthia Garr, an officer and director of the Company.This agreement was mutually terminated by the parties, effective April 1, 2006. Pursuant to an employment agreement dated October 1, 2004, the Company agreed to pay $130,000 per year to Gregory Royal, an officer and director of the Company.This agreement was mutually terminated by the parties, effective March 31, 2007. NOTE 10 - ACQUISITIONS On May 5, 2003, the Company, Corvero Networks, Inc., a Florida corporation our wholly owned subsidiary (Corvero), and XBridge Software, Inc., a Delaware corporation, entered into a license agreement pursuant to which Corvero agreed to license from XBridge Software, Inc. all rights, title, and interest of XBridge in and to certain technologies and intellectual properties (the “XBridge Technology”).The exclusive license was worldwide in scope and had a term of twenty years, and included, but was not limited to, the right to make alternations and/or derivative works and to license, sublicense, cross-license or otherwise transfer the XBridge Technology for commercial purposes, and all rights to derivative works would be the Company’s sole and exclusive property.This license did not, however, give the Company the right to transfer or resell the XBridge Technology without the consent of XBridge.CNH Holdings Company, through multiple subsequent amendments to the licensing agreement, ultimately issued an aggregate of 2,000,000 shares of its common stock to XBridge. On August 31, 2004, CNH Holdings Company absorbed its wholly-owned subsidiary Corvero Networks, Inc., and began operating as Cistera Networks.As of that date, all of Corvero's rights under the License Agreement dated May 5, 2003 passed to Cistera Networks, Inc. Effective May 27, 2005, we acquired XBridge through a merger transaction in exchange for 4,150,000 shares of our common stock (which after the cancellation of the 2,150,000 originally issued to XBridge resulted in the issuance of only 2,000,000 new shares) and the elimination of approximately $1.86 million on inter-company payables owed to XBridge. Through this acquisition, the Company acquired net assets valued at 22 CISTERA NETWORKS, INC.& SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) NOTE 10 –
